 602DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBennett Packaging Company of Kentucky,Inc.andGlass,Pottery,Plastics&AlliedWorkersInternational Union,AFL-CIO-CLCandJudyGilmore. Cases9-CA-23074, 9-CA-23440, and9-CA-2320931 August 1987DECISION AND ORDERBY MEMBERS BABSON,STEPHENS, ANDCRACRAFTOn 25 March 1987 Administrative Law JudgeWalter J. Alprin issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel and the Charging Partyfiled answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, I andconclusions,2 to modify the remedy,3 and to adoptthe recommended Order as modified.4iIn affirming the judge's ruling denying the Respondent'smotion toamend its answer to deny the Union's representative capacity,we notethat the ruling resulted in no prejudice to the Respondent.The judge al-lowed the Respondent to put on evidence related to the defense con-tained in the Respondent's motion, and the judge's decision contained afinding related to that defense based on a full analysis of that evidenceThus,we further affirm the judge's finding that the Respondent's doubtabout the Union's majority status was neither held in good faith nor rea-sonable2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings.Although the judge found in sec II,B,3, par 3, of his decision that theactions of the Respondent's plant manager in interviewing two employeesregarding an unfair labor practice charge was coercive in nature,consti-tuting, inter alia, an implied threat in violation of Sec 8(a)(4) of the Act,the judge did not make this finding a part of his conclusions of law, andwe note that it was not alleged in the complaint as a violation of Sec.8(a)(4)We find it unnecessary to reach the issue whether the actions ofthe Respondent's plant manager violated Sec.8(a)(4) because we affirmthe judge's finding that the interview violated Sec.8(a)(1).In affirming the judge's finding that the Respondent constructively dis-charged Judy Gilmore in violation of Sec 8(a)(3) and(4) of the Act, wenote that,according to credited testimony,when the Respondent inter-viewed Judy Gilmore the day before her constructive discharge regard-ing a charge it had just received,the Respondent reminded Gilmore thatithad been good to her in allowing her to report to work later than thescheduled work hours because of her babysitting problems.8 Interest will be computed in accordance with our decision in NewHorizons for the Retarded,283 NLRB 1173 (1987).Interest on amountsaccrued prior to 1 January 1987 (the effective date of the 1986 amend-ment to 26U S C. § 6621)shall be computed in accordance withFloridaSteel Corp,231 NLRB 651 (1977)4Although the judge found that the Respondent'swidespread miscon-duct warranted broad cease-and-desist language, he failed to include thislanguage in his recommended OrderWe will modify the Order to in-clude the broad cease-and-desist language.We do not adopt the judge'sinclusion of a visitatorial clause in his recommended Order In the cir-ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Bennett Packaging Company of Ken-tucky,Inc.,Somerset,Kentucky, its officers,agents,successors,and assigns,shall take the actionset forth in the Order as modified.1.Substitute the following for paragraph 1(c)."(c)Coercively threatening employees concern-ing their participation in the filing of unfair laborpractice charges with the Board."2. Substitute the following for paragraph 1(e)."(e) In any other manner interfering with, re-straining,or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of theAct."3. Substitute the following for paragraph 2(e)."(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply."4.Substitute the attached notice for that of theadministrative law judge.curnstances of this case,we find such a remedial provision unnecessary,and we have modified the recommended Order accordinglyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for othermutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge or otherwise discrimi-nate against any of you for supporting the Glass,Pottery, Plastics and Allied Workers Union, AFL-CIO-CLC,or any other union,or engaging in con-certed activity protected under the Act.WE WILL NOT bypass your certified collective-bargaining representative onmatters of wages,285 NLRB No. 80 BENNETT PACKAGING COhours, or other terms and conditions of employ-ment.WE WILL NOT coercively threaten you concern-ing the filing of unfair labor practice charges withthe Board.WE WILL NOT predict to employees increasedwages in the event of union decertification.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL offer Judy Gilmore immediate and fullreinstatement to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or any otherrightsor privileges previously enjoyed and WEWILL make her whole for any loss of earnings andother benefits resulting from her discharge, less anynet interim earnings, plus interest.WE WILL notify her that we have removed fromour files any reference to her discharge and thatthe discharge will not be used against her in anyway.WE WILL, on request, execute the written agree-ment submitted by the Glass, Pottery, Plastics andAlliedWorkers International Union, AFL-CIO-CLC on 12 August 1986, with any inadvertenterrors omitted, give retroactive effect to its termsand conditions, and make you whole for any bene-fits or losses you may have suffered as a result ofour refusal to sign the agreement, plus interest.BENNETT PACKING COMPANY OFKENTUCKY, INC.Carol Shore, Esq.,for the General Counsel.CharlesC.Adams, Esq.,of Somerset, Kentucky, andRobert F.Houlihan,Esq. (Stoll,Keenon & Park),ofLexington, Kentucky, for the Respondent.Joseph E. Finley, Esq.,of Baltimore,Maryland, for theCharging Party Union.DECISIONSTATEMENT OF THE CASEWALTER J. ALPRIN, Administrative Law Judge. Oncharges filed 24 April 19861 by Glass, Pottery, Plastics &AlliedWorkers Union, AFL-CIO-CLC (the Union), andon charges filed 12 June by Judy Gilmore, the GeneralCounsel issued complaints on 23 May and 24 July, con-solidated for hearing by an order dated 1 October. Hear-ing washeld beforeme atSomerset, Kentucky, on 3 and4 December. Briefs and reply briefs were filed on behalfof the General Counsel, the Charging Party-Union, andennett PackagingCompany of Kentucky,Inc. (Re-spondent), the last briefbeingfiled 6 March 1987.'All dates are in 1986 unless otherwise noted603The issues iii this matter are whether Respondent (1)told employees wages would be increased if the Unionwere decertified, (2) unilaterally dealt with employeesrather than their bargaining agent in granting bonuses,(3) coercively interrogated and threatened employees re-garding participation in filing an unfair labor practicecharge, (4) constructively discharged an employee par-ticipating in filing an unfair labor practice charge bychanging working hours, and (5) refused to execute anagreed-on collective-bargaining agreement,, all in viola-tion of Section 8(a)(1), (3), (4), and (5) of the NationalLabor Relations Act (the Act).On the entire record of the case, and from my obser-,vations of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACT1.JURISDICTIONRespondent is a manufacturer of corrugated boxes at afacility near Somerset, Kentucky. It admits it is, and Ifind it to be, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.The Union has since 28 May 1985 been the Board-cer-tified bargaining agent of a work unit consisting of "Allproduction and maintenance employees, including ware-house employees, shipping and receiving employees, andtruckdrivers employed by the (Respondent) at its Somer-set,Kentucky facility," with the usual exclusions. Unlessotherwise specified, persons referred to as "employees"aremembers of the unit, which consisted at pertinenttimes of 19 members, working 2 shifts. Terrell Gibsonwas their supervisor, and Steven Keck their generalmanager, both supervisors and agents of Respondentwithin the meaning of the Act.IT.UNFAIR LABOR PRACTICESA. The TestimonyRespondent has been in operation since about early1985. Following a brief strike, its first collective-bargain-ing agreement was effective from 12 August 1985through 11 August 1986.Prior to March 1986, morning starting time was 7:30a.m., but at the request of employees and as had beendone the previous year, it was changed to 6:30 a.m. inmid-March.Employee Gilmore, who was unable toreport for work that early because of child-care require-ments, had been given a leave of absence while the earli-er starting time was in effect during 1985 and had re-turned to work in the fall when the later time had beenresumed, was permitted by Gibson to report for work at7:30 a.m. instead of at 6:30 a.m., with the agreement ofButch Whitehead, who worked in tandem with her on asingle machine. In mid-April, Whitehead was transferredto a betterjob on the second shift.About 2 April, while Gibson was holding a regularproduction meeting of employees, Keck passed throughthe room and was asked if there was anything he wantedto say to the employees. Keck said that he did, and hisexact language is a matter of dispute. Leonard Dalton, an 604DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployee and president of the Local Union,testified thatKeck said,"If we decertified the union some of us wouldbe making$20,000 or more a year in four or five years,"and also that "it didn'tmake any difference whether wehad a union or not,thatwe wouldn'tmake any moremoney."ButchWhitehead,then a union member, theoff-loader on the machine Gilmore operated,later a ma-chine operator on the second shift,who voluntarily leftRespondent's employ in August, testified that Keck hadsaid"thathe wasn'tgoing to mention it,but as long ashe was there, he would and, then,he started to talkabout the union. . . .He said that if we would decertifythe union that we could be making$20,000 to$25,000 ayear in three or four years."Gibson,called by Respond-ent, answered negatively to leading questions on directexamination regarding Keck's words,as follows:Q.Well, did he specificallymake a statementduring the course of the meeting saying to the em-ployees, as a whole, "If you will decertify theUnion,then some of you will be making $20,000four or five years from now?"Q. Did hemake any promises that you can recall,in any way,in reference to any statements he madeconcerning decertification?Q. Did he make any threats in the event decertifi-cation did not occur?Roger Phillips, an employee, testified that Keck had, ason other occasions,spoken only about the growth andpotentialof theRespondent and the opportunity for em-ployees to earn up to $20,000 a year,that it mattered notto him whether there was a union,and had made nostatement regarding decertification.Phillips also testifiedthat Keck had, as previously, spoken of the possibility offuture employee ownership of Respondent.Phillips' testi-mony was in substance confirmed by employees Reyn-olds, Ard,Silvers, andNicely.Keck himself testified that the primary reason he wentto the meetingof 2 April was"because that previousweek,and particularly the couple of days there rightbefore that meeting,Iwas getting bombarded by peoplehaving questions about decertifying the Union.Peoplewere coming into my office. There were a lot of rumorsgoing around the plant."?Keck continued, however, todeny he had connected any wages to decertification, stat-ing that he only discussed future potential of wages andof employee ownership of Respondent.The following day, about 3 April, Gilmore and White-head spoke to Gibson about a wage increase for White-head.Gibson responded that it would be illegal becauseof the collective-bargaining agreement,but later gaveeach of them their timecards and told them each to enter3 hours of overtime, which he could give them as abonus.When questioned,Gibson stated he had given2On cross-examination Keck stated that it was he who had raised theissue of decertification at the meeting,and that he had discussed certifica-tion at perhaps three other employee meetings, in response to employeequestions.The only employee witness other than Whitehead and Daltonto testify regarding Keck's mentioning decertification was Nicely, whotestified that Keck told all the employees in the breakroom about the de-certification petition being denied-which would have been sometimeafter 3 July.bonus payments to Silvers and Strickler.Gilmore men-tioned this to unionofficials,who on 24 Aprilfiled anunfair labor practice charge for allegedly unilaterallygrantingemployeebonuses, and for making an offer toemployeesto decertify the Union.The chargearrived at Respondent's facility by mailabout 28 April. Keck angrilybroughtGilmore andDalton to hisoffice with Gibson. There Keckstated thathe wasextremelyupset, that the charges made him "looklike a liar"or worse, and told the employeesthat theycould be sued for slander.Keck told them that he hadbeen"good" to them,and he wrote the following state-ment by hand,which hehad Gilmore and Dalton sign:Leonard Dalton and Judy Gilmoreagree that Ihave told them "you will notmake any moremoney or any less money if they have a union ornot.,,At Keck's request, Gilmore added in her own writingthat she had beentold by Gibsonthat "he had done thesame thing[referringto thebonuses].He did not saywhat the statement3 said."4 Neither Gilmore nor Waltonwas given any assurances against reprisals or of contin-ued employment if they refused to sign or add to thestatement.LaterthatdayKeck approached other first- andsecond-shift employees and asked them to sign a type-written statement,dated 28 April, agreeing with the fol-lowing:Ihavetold allemployees on a repetitive basis,when the question arises, that they will not makeany more or any less money if they have a union orif they do not have a union.I also have told themthat their benefits would not change depending onwhether we had a union or not. I have made thecomment that potentially you can make$20,000 ayear or more. All people should know based on theprevious statements the union affiliation does notdetermine their income.Steve Keck,General ManagerThere were 14 employee signatures,including that ofWhitehead,who testified that he signed the affirmationbecause the statement was true,but that the statementdid not correctly reflect Keck's oral comments at the 2April meeting.That evening,Whitehead,who was on the secondshift,phoned Gibson regarding a production problem.Gibson directed him to have all four second-shift em-ployees vote on whether first shift should start at 6:30 or7:30 a.m., even though it would not affect the 4 p.m. tomidnight hours for the second shift.The results of thevote were to be left on a table when the second shiftended.The vote was unanimously for a 7:30 a.m. startingtime.The next day, 29 April, Gibson announced to the firstshift that there would be a vote, by ballots placed in theaThe ULP charge' That suchpaymentswere made "all the time " BENNETT PACKAGING CO.suggestion box, for a permanent startingtime.Keck testi-fied that the results of that tally were inconclusive, andthey were not announced. Keck then went personally toeach employee to note their choice. Keck declared thatthe vote had been a 9-to-9 tie, though he did not explainhow that could be with 19 employees, and that he votedto break the tie, establishing 6:30 a.m. as the `permanentstarting time.Gilmore was permitted to waive notice,and resigned at the end of that day.Thereafter, employee Nicely believed that the majorityof the unit no longer wanted representation by theUnion. He testified that he canvassed the employees anddetermined this was so, and about 4 June contacted theBoard's Cincinnati Field Office. Unfortunately, he wasinadvertentlymisadvised that a decertification petitionhad to be filed between 30 and 60 days, rather than be-tween 60 and 90 days, before the current collective-bar-gaining agreement expired. Therefore, when he filed adecertification petition about 3 July, it was rejected asuntimely.A, second petition, filed about 13 August, theday the prior contract expired, was also rejected ashaving a deficient "showing of interest" in that it calledfor an election rather than expressing that the 10 signa-tors no longer desired to be represented by the Union. Arevised showing of interest was thereafter submitted, butthe petition was dismissed on 9 October because of thependency of this proceeding.In the interim, the collective-bargaining agreement wasscheduled' to expire on 11 August. The Union gavetimely notice of desire to negotiate, and the mutually ac-ceptable date of 7 August was set for the firstsession.The Union was primarily represented by Babcock, andthe Respondent by Keck and Adams. At the first session,the Union presented its first proposal, noting requestedchanges in the expiring contract and permitting the otherarticles to remain unchanged. It was agreed that contractlanguage,i.e.,noneconomic matters, would be discussedfirst,and that economic matters would be discussedthereafter.Keck testified that another agreement on "groundrules"made the first day was that "after we had negoti-ated that we would go over and make sure we were inagreement.We would go over a final draft to make surethere's no question about the points." Adams agreed-tothisunderstanding, testifying that "my understandingwas that we would take the contract article by article,and we would seek to reach an understanding, which ap-parently to each side would be acceptable, and then wewould, of course, have a final review of the contract.And if it was suitable in all respects, why then it'd beexecuted." Keck testified that on the first day of negotia-tions, Babcock agreed with Keck's statement that "it wasa tentative agreement" and, as show[ in Kick's hand-written notes that on the second day of negotiation Bab-cock agreed "it is a tentative agreement." Keck also tes-tified on recross-examination, by me, that at the openingof the first day of negotiations, Babcock stated anyagreement would have to be ratified by membership.,On the second day of negotiations, 8 August, the par-tiesmet again, and the Respondent submitted its firstwritten proposals. Little progress was made, and negotia-tions were adjourned over the weekend.605On Monday, 11 August, the partiesmet again,togeth-erwith a Federal mediator. The Union submitted itssecond written proposal and negotiations continued. Inthe late afternoon Babcock asked Respondent how muchtimeshould beset aside to discusseconomics. Adams re-sponded that before economic matters could be consid-ered,language itemshad to be concluded. Babcock's tes-timony was that "Mr. Adams said `We're about as far aswe can go on language.' And I said 'Is this your last lan-guage proposal?' And he said `Yes.' And I said `Are youtellingme that you're not willingto negotiatelanguageany further?' And he looked at me and he said `Our posi-tion isfirm.'"This left economicissues,and Respondent offered, forthe agreed-on 3-year period, no wage increase the firstyear, and 5 cents per hour the second and third years.The Union caucused, and returned with a proposal of in-creasedwages at 50 cents per hour in each of the 3years.Keck responded with an offer of 5 cents for eachof the first 2 years and 10 cents for the third year, plus 2cents additional to the shift differential figures, which hestated was Respondent's final offer. Adams' testimony re-garding the negotiations at this point are as follows:And then, the offer was changed to 5 cents perhour first year, 5 cents per hour second year, 10cents per hour third year. And we indicated weweremakinga final offer on the other provisionsthat were on the table, in accordance withour earli-er proposal. And then, following this, is the notethat I made that Mr. Babcock stated he was goingto take the company's offer to the membership to-morrow evening.Babcock requested a written 24-hour extension of thecontract,which was expiring that midnight, but Adamsdeclined, pointing out that byits termsthe existing con-tract continued in force during negotiations. The Unionagaincaucused, and Babcock then told Adams that theUnion would hold a ratification meeting that very night,and asked where Adams could be reached to inform himof the results.Keck then asked how the Union could possibly gatherall 19 unit employees for a vote on such short notice,and Babcock told him that only 7 unit employees wereunion members, 2 of whom were at the negotiation al-ready, so that only 5 others had to be contacted. NeitherKeck nor Adams made any response.The membership ratified Respondent's final offer, andBabcock attempted to reach Adams at home by phone.Being unable to do so, he sent Adams a telegram at 9:30p.m., stating, "The contract was ratified." Babcock,Dalton, and Smith, the union negotiators, saw Keck laterthat night at a restaurant and also orally advised him thatthe contract had been ratified.5Movement from language to-economic matters may have been at thesuggestion of the Federal mediator In any event, on examination Adamswas asked "Well, Mr Keck did say that the company had submitted itsfinal offer on language, didn't he," and responded, "I think at some pointin time he did " 606DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDAdams, who had been at the courthouse law library,returned Babcock's calls about, 11:30 p.m. Babcock toldhim that the contract had been ratified, but Adams re-sponded that his research led him to question whetherRespondent was bound to contract with a union whosemembership comprised less than a majority of the unit.6Babcock responded that he believed the parties had acontract and that he would present a copy to Keck forexecution the following morning.The following morning Babcock went to Respondent'sfacility,where he spoke to both union and nonunion em-ployees regarding the contract. Keck came by, and inthe face of comments by the nonunion unit workers as tothe inadequacy of the wage increase, stated that Re-spondent might be able to do better.Babcock presented Keck with a -copy of the new"agreement," which consisted of looseleaf pages to re-place pages of the expired contract, with those portionsthathad been changed underlined for identification.Keck took the document, but refused to sign it for tworeasons: first, as stated by Adams, he was not certainwhether he had to contract with a union whose member-shipwas less than a majority of the unit and, second,that there never had been final agreement. In Keck's tes-timony he stated that on the last day of negotiations:We didn't have an agreement. We had or-afterseveral conversations about it, we had a final offer,and the union never responded, if they accepted orrejected that. Russell Babcock never responded toour offer.Adams, on the other hand, gave as his reasons why thepurported agreement was not signed, first, that he was indoubt whether the Respondent was required to contractwith the Charging Party Union because of the number ofitsmember unit employees and, second, later because hebelieved the form given to Keck did not conform towhat had been agreed, though he never contacted theUnion regarding the second ground.Respondent's answer to the complaint involving failureto execute the contract, dated 16 October, specificallyadmitted paragraph 8 of the consolidated complaint,which had alleged that "the Union by virtue of Section9(a) of the Act, has been and is now, the exclusive repre-sentative of all the employees in the Unit for the pur-poses of collective bargaining with respect to rates ofpay,wages, hours of employment and other terms andconditions of employment:" On the first day of hearing,3December, Respondent moved the acceptance of anamended answer, denying paragraph 8. I rejected theamendment as being untimely and, as within my discre-tion,without adequate reason being given for its accept-ance.6Adams' precise testimony is that he told Babcock, "Well,.we havebeen looking at some legal decisions, and we're not sure where we areAnd as I had mentioned to him earlierIagain said,Ifeel that at thispoint you do not represent a majority of the people in the bargainingunit,and we were going to continue looking at this before any furtherdecision is made " However, I find no indication that Respondent raisedthis issue any time before this phone conversation.B.Discussion1.Wage increase dependent on union decertificationAs is so frequently the case, testimonial credibilityhere must be given to either the officer of the ChargingParty Union, on the one hand or, on the other, to man-agement personnel and individuals who are still em-ployed by Respondent and, who, by supporting decertifi-cation attempts, have displayed union animus. I find infavor of the credibility of Babcock, the union officer. Ofgreat weight is the fact that he is supported by the testi-mony of Whitehead, who is no longer employed by Re-spondent, having left voluntarily, and that Babcock, stillan employee, leaves himself liable to the ' wrath of hisemployer. In addition, Keck admits attending the meet-ing and raising the issue of decertification because decer-tificationwas on his mind, though there is no testimonythat in early April there was in fact a bombarding ofquestions from employees, rumors, etc. I believe thatKeck, having used the carrot of future high wages andpossible employee ownership of Respondent to raisemorale and increase production, also attempted to usethat same carrot of high wages to propel the wagon ofdecertification, a violation of Section 8(a)(1) of the Act.2.Unilateral grants of bonusesIt is admitted that Respondent gave bonuses to select-ed individuals, through awarding unearned overtime pay,and that the Union was not permitted to negotiate thisbonus system. Respondent argues that the bonuses wereawarded for superior work. Because Gibson "explained"toGilmore and Whitehead that he was prevented fromraisingWhitehead's pay by the collective-bargainingagreement immediately prior to giving them both bo-nuses, it can be said that Respondent must have realizedsuch bonus grants made unilaterally were also an unfairlabor practice, in violation of Section 8(a)(5) of the Act,by failing to bargain collectively and in good faith withits employees' representative union.3.Coercive interrogation and implied threats ofreprisalWhen Keck received the first charge in this matter,submitted to the Board by Babcock, a union officer notemployed by Respondent, Keck immediately turned toDalton, the employee union officer, and Gilmore, whohad been the Union's poll watcher at the original elec-tion, as the individuals to blame. He asked no questions.and interrogated no one. What he did do, however, wasto tell them that, if he wished, he could bring legalaction against them for slander. He repeated this to otheremployees as well. In addition he had them sign what heapparently considered an exculpatory statement, withoutadvising them that their refusal to do so would not resultin reprisals or loss of employment. A majority of theother employees were also asked to sign an exculpatorystatement, but there is nothing in the record as to theconditions under which that was done.In interviewing Gilmore and Dalton, Keck made agreat point of having been "kind" to them, by givingGilmore a bonus of several hours of unearned overtime BENNETT PACKAGING CO.607pay, by giving Dalton a supposed bonus by paying himfor lawn work done outside the scope of his regular em-ployment, and by cooperating with Gilmore on her start-ing time during the seasonal change, which will be fur-ther discussed hereunder.In any case, it is clear that Keck's actions were coer-cive in nature, constituting an implied threat both againstthe union officer and Gilmore, and against all other em-ployeeswho might consider filing a charge with thisBoard. As such, they were clearly in violation of Section8(a)(1) of the Act. Since by the same acts Respondentdiscriminated against employees whom it believed re-sponsible for the filing of unfair labor practice charges, italso violated Section 8(a)(4) of the Act.4.Constructive dischargeThere is here no claim that Respondent did not havethe right to regulate the starting times of its shifts wheth-er for good cause, for bad cause, or for no cause at all.This was a management right not made subject by theexisting bargainingagreement to negotiation with theUnion. 'What is charged, however, is that Respondentchanged its starting time for the specific purpose of dis-comforting Gilmore with the knowledge that it wouldrequire her to leave her employment, thus constituting aconstructive discharge, and that it was accomplished inorder to interfere with, restrain, or coerce employees inthe exercise of their rights under Section 7 of the Act. Ibelieve that such has been proven to have been the case.As seen before, Gilmore was coerced and threatenedby Keck to give an exculpatory statement. As part ofthatcoercion shewas "reminded" of Respondent's"kindness" in giving her a bonus and in working withher on her starting time, a clear threat that she could orwould be punished for past or future union activities. Byimplementing its threat to a constructive discharge, Re-spondent made clear to all other employees the conse-quences ofunionactivity or of filing a charge with thisBoard.In addition, the matter of having employees vote onthe startingtimewas clearly a facade. The "vote" wasinstituted the same day Keck received a copy of theUnion's charge, for which he blamed Gilmore. It wasstarted with second-shift employees, who had no interestin the operating hours of the first shift.Itwascontinuedwith a secret ballot, the results of which Respondentnever acknowledged. The vote was then taken by Keckpersonally, so that each employee was aware that Keckknew how they voted. It resulted in a tie vote, which isinteresting when there are 19 employees.Respondent argues that the change in hours was basedpurely on valid businessreasons, andnot on displeasurewith Gilmore's union activities. Respondentclaimed adrop in production, but in fact gave Gilmore and theothers "bonuses" for outstanding production during thatsameperiod,.The very employees claimed to have com-plained about special provisions for Gilmore, specificallyNicely, Silvers, and Phillips, testified that in fact theyhad not complained to Respondent for that cause.Based on the record as a whole, I find that Respond-ent constructively discharged Gilmore on 3 April in vio-lation of Section8(a)(1) and(3) of the Act.5.Failure to bargain in good faith and to executeagreementa.Duty to bargain with the UnionThough my discretionary rejection of Respondent'samended answer that denied the Union's representativecapacity withdrew the issue of duty to bargain from theproceeding,the following discussion is presented forthree purposes:one, to avoid remand should my rulingbe reversed;another,to buttress some credibility deter-minations,infra; and another, as part of the basis for de-terminations,supra.Statutory and decisional law, as well as Board policy,were well stated inTerrellMachineCo.,173NLRB 1480,1480-1482(1969),which is worth extensive quotationhere:It is well settled that a certified union, upon expi-ration of the first year following its certification,enjoys a rebuttable presumption that its majorityrepresentative status continues. . . . Theprima faciecase may be rebutted if the employer affirmativelyestablishes either (1) that ... the union in fact nolonger enjoyed majority representative status;3 or(2) that the employer's refusal was predicated on agood-faith and reasonably grounded doubt of theunion's continued majority status. As to the secondof these, i.e., "good faith doubt," two prerequisitesfor sustaining the defense are that the asserteddoubt must be based on objective evidence consid-erations and it must not have been advanced for thepurpose of gaining time in which to undermine theunion.[A] showing as to employee membership in, oractual financial support of, an incumbent union isnot the equivalant of establishing the number of em-ployeeswho continue to desire representation bythat union.To be of any significance, the evidence of dissatis-faction with a validly recognized incumbent Unionmust come from the employees themselves, notfrom the employer on their behalf.3 "Majority representativestatus"means that a majority of em-ployees inthe unit wishto have theunion as their representativefor collective-bargainingpurposesIn the case at hand, the unit operatedas anopen shop,the duesfrom unionmembers being checked off and de-ducted by Respondent from wages. Respondent knew atall times,from the dues checkoff, how many unit em-ployeeswere union members. Keck testified he knewthat a majority of unit employees werenot union mem-bers sometime between the end of November 1985, andFebruary or March 1986. Adams testified he "had theknowledge that [he] gained from [Keck] over a period ofseveral months that the checkoff, the union checkoff hadalways been . . . seven, eight, somewhere along there;less than 50 percent of the employeesin theplant at that 608DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtime." In addition,the other counsel for Respondent,Houlihan,argued at one point that Keck had a good-faith doubt of the majority support for the Union fromhisknowledge that decertification petitions had beenfiled.As we have seen,those petitions were filed about 3July 'and13August, well before the filing of Respond-ent's answer admitting the Union's representative capac-ity. If one wishes to go further back in time one can looktoKeck's testimony that before the meeting of 2 Aprilthe plant was abuzz with rumors of decertification.It can thus be seen that well in advance of the start ofnegotiations,through the point when a final offer wasaccepted,and up until the point when Respondent wasrequested to sign a hard copy of the agreement, Re-spondent'sknowledge that,in their open-shop, unionmembership was less than a majority of employees didnot interfere with Respondent'sde facto recognition ofthe Union as the unit's bargaining representative.b. Actual loss of majority statusThough the record does not reflect a specific date onwhich'union membership fell below a majority of thenumber of employees in the unit,or even whether it everactually constituted such a majority,union membership isnot the controlling factor. The issue is whether a majori-ty of unit employees supported representation by theUnion, not whether they are union members and, as wehave seen, the evidence of this must come from the em-ployees themselves and not from Respondent'sunsup-ported statements.7The burden of proof on this point ison Respondent and it has not been sustained.c.Good faith reasonable doubt of union majorityI reject the argument by Respondent that its doubt ofunion majority was held in good faith or was reasonable.The claim-was not raised until,as found'below, fullagreement on the collective-bargaining agreement hadbeen reached, though the claim was based on informa-tion known to Respondent all through the bargainingprocess. "Once final agreement on the substantive termswas reached,and regardless of the status of any writteninstrument incorporating that agreement,the Respondentwas not free to refuse to bargain even if then [sic] hadlawful grounds for believing that(the Union)had subse-quently lost its majority status."8Further, as found,infra and supra, Respondent en-gaged in unfair labor practices prior to and after agree-ment, completely tainting any defense of good faith orreasonableness.SeeChoctawhatchee Electric,274 NLRB595 (1985),particularly fn. 2. Respondent granted bo-nuses without union knowledge,made promises of bene-fits for union decertification,discriminatorily dischargedan employee, and even stated,to nonunion employees,after agreement on a new contract had been reached,that it was willing to pay higher wages.All of this, in-tentionally in my opinion,so denigrated the Union in theeyes of the unit employees as to destroy any concept of4 Signatures to the rejected decertification petition were dated 25 and26 August,afterRespondent's alleged good-faith doubt.They are alsonot to be considered for reasons set forth below.8North Bros Ford,220 NLRB 1021,1022(1975).lawful good-faithbargaining by, or reasonableness ofaction of Respondent.d.Whether agreement was reachedThere is first a credibility issue whether "groundrules" included an agreement that once all terms of thecontract had been agreed on, it would still be necessaryto go over each clause before full and final agreementoccurred.Ifind that this was not the case. Babcock'sonly agreement on point was that the contract was sub-ject to "ratification,"which was clearly a reference tounion membership ratification.Keck's testimony was that at the end of negotiations"We didn't have an agreement.We had a-after severalconversations about it,we had a final offer,and theunion never responded,if they accepted or rejected that.Russell Babcock never responded to our offer."Ifindthispreposterous.Respondent made admitted,specificfinal offers on both language and economics.While theUnion's timely acceptance was not engraved in stone, itwas transmitted by Babcock in a telegram to Adams, byBabcock in a phone call to Adams, and by Babcock,with others orally face to face to Keck.I am not certainwhat else Keck expected in the way of response. Whiletechnical rules of contract law do not necessarily controlall decisions in labor-management cases, the normal rulesof offer and acceptance are generally determinative tothe existence of a collective-bargaining contract. In thismatter,such an agreement was in fact reached.e.Refusalto executeRespondent's firstreason for refusing to execute a hardcopy of theagreement after it had been reached was thatitdid notbelieveitwas required to bargainwith theUnion,an excuse disposedof above.It then added thatno agreement had been reached,an excuse also disposedof above.It then arguedthat the copy providedto it dif-fered from the termsof its offerthat the Union had ac-cepted. The Boardhas heldthat, "Turningto the issue ofwhetherthe errors contained in the written contract jus-tify theRespondent's refusal to execute it, we note thatgenerally inadvertent errors do not `excuse a completerefusal to execute an agreement previously reached.' .. .The Boardhas found that such errors do not indicatelack ofagreement between the parties and the need forminor alterations in the agreement does not relieve theparties of the obligation to execute the contract agreedto."FashionFurnitureMfg.,279NLRB 705, 705-706(1986). Thisfinal excuse for failing to execute the agree-ment thus also fails, and Respondent's refusal is clearly aviolation of Section 8(a)(1) and(5) of the Act.CONCLUSIONS OF LAW1.By constructively and discriminatorily dischargingJudy Gilmore on 29 April because of her participation inthe filing of an unfair labor practice charge, Respondentengaged in an unfair labor practice affecting commercewithin themeaning of Section 8(a)(1), (3), and (4) andSection 2(6) and(7) of the Act.2.By bypassing the Union and dealing directly withemployees in unilaterally granting bonus payments, Re- BENNETT PACKAGING CO609spondent engaged in an unfair labor practice affectingcommerce within the meaning of Section 8(a)(5) andSection 2(6) and (7) of the Act3.By coercively threatening employees concerningtheir participation in the filing of an unfair labor practicecharge, Respondent engaged in an unfair labor practiceaffectingcommerce within the meaning of Section8(a)(1) and Section 2(6) and (7) of the Act.4By predicting to employees increased wages in theevent the Union certified as bargaining agent were de-certified,Respondent engaged in an unfair labor practiceaffectingcommerce within the meaning of Section8(a)(1) and Section 2(6) and (7) of the Act5By refusing to execute an agreed-on collective-bar-gaining agreement on 12 August, Respondent engaged inan unfair labor practice affecting commerce within themeaning of Section 8(a)(1) and (5) and Section 2(6) and(7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the ActThe Respondent, having discriminatorily constructive-ly discharged Judy Gilmore, it must offer her reinstate-ment and make her whole for any loss of earnings andother benefits, computed on a quarterly basis from dateof discharge to date of proper offer of reinstatement, lessany net interim earnings, as prescribed in F.WWool-worth Co,90 NLRB 289 (1950), plus interest as comput-ed inFlorida Steel Corp.,231NLRB 651 (1977) 9 Be-cause of Respondent's widespread misconduct, demon-strating a general disregard for the employees' funda-mental rights, I find it necessary to issue a broad orderrequiring Respondent to cease and desist from infringingin any other manner on rights guaranteed employees bySection 7 of the Act.10 For the same reasons I find itnecessary to include the provision of visitatorial rightsfor the General Counsel in matters of enforcement.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-editORDERThe Respondent,Bennett Packaging Company of Ken-tucky, Inc., Somerset,Kentucky,its officers,agents, suc-cessors, and assigns, shall1Cease and desist from(a)Discharging or otherwise discriminating againstany employee for supporting Glass, Pottery, Plastics andAlliedWorkers International Union,AFL-CIO-CLC, orany other union9 See generally/sisPlumbing Co,138 NLRB 716 (1962)10Hickmott Foods,222 NLRB 1357 (1979)11 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses(b) Bypassing the certified bargaining representative indealingwith employees on matters concerning hours,wages, or other terms and conditions of employment(c)Coercively threatening any employee about unionsupport or activities.(d)Predicting to employees increased wages in theevent of union decertification(e) In any like or other manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act2.Take the following affirmative action necessary toeffectuate the policies of the Act(a)On request, execute the written agreement submit-ted by Glass, Pottery, Plastics and Allied Workers Inter-nationalUnion,AFL-CIO-CLC on 12 August 1986,with any inadvertent errors omitted, give retroactiveeffect to its terms and conditions, and make its employ-eeswhole for any benefits or losses, if any, they mayhave suffered as a result of its refusal to sign such anagreement within a reasonable time after the same wasproffered to the Respondent for signature, with interestto be computed as set forth in the remedy section of thisdecision.(b)Offer Judy Gilmore immediate and full reinstate-ment to her former job or, if her job no longer exists, toa substantially equivalent position, without prejudice toseniority or any other rights or privileges previously en-joyed, and make her whole for any loss of earnings andother benefits suffered as a result of the discriminationagainst her, in the manner set forth in the remedy sectionof the decision.(c) Remove from its files any reference to the unlawfuldischarge and notify the employee in writing that thishas been done and that the discharge will not be usedagainst her in any way(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(e) Post at its facility in Somerset, Kentucky, copies ofthe attached notice marked "Appendix "12 Copies of thenotice, on forms provided by the Regional Director forRegion 9, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply For the purpose of deter-mining or securing compliance with this Order, the12 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " 610DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBoard,or any of its duly authorized representatives,maydure.Such discovery shall be conducted under the su-obtaindiscovery from the Respondent,itsofficers,pervision of the United States court of appeals enforcingagents,successors,or assigns, or any other person havingthisOrder and may be had on any matter reasonably re-knowledge concerning any compliance matter,in thelated to compliance with this Order, as enforced by themanner provided by the Federal Rules of Civil Proce-court.